o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date uil the honorable paul ryan member u s house of representatives south main street suite janesville wi attention ---------------- dear congressman ryan cc ita b04 -------------------- conex-150408-09 this letter responds to your enquiry dated date submitted on behalf of your constituent----------------------------he inherited a partial interest in a home and he asked whether he can take the first-time_homebuyer credit if he buys the remaining interests of the home from his siblings generally sec_36 of the internal_revenue_code code provides for a refundable_credit to first-time homebuyers for the purchase of a principal_residence a first-time_homebuyer is an individual and that individual’s spouse if married who has not had an ownership_interest in a principal_residence during the three years before the date of purchase of the residence for residences purchased between date and date the amount of the credit is ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure however a taxpayer does not qualify for the credit if he or she acquires the entire_interest or a partial interest in the home by gift or inheritance sec_36 of the code because ----------------- acquired a partial interest in the home by inheritance he does not qualify for the credit even if he buys the remaining interests of the home from his siblings the law does not grant the internal_revenue_service administrative authority to expand the scope of the credit conex-150408-09 i hope this information is helpful if you have any further questions please contact ------ --------------------------------at -------------------- sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting
